DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-36 are pending and at issue for examination.  
Election/Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	1.	Claims 1-26, drawn to a self-diversifying system, classified in CPC: C07K 2319/70.
	2.	Claim 27-30, drawn to a method of generating a library of diversified molecules, classified in CPC: C07K 2319/70.
	3.	Claim 31-33, drawn to a method of identifying a diversity-generating system, classified in CPC: C07K 2319/70.
	4.	Claim 34-36, drawn to a method screening binding partners of a target molecule, classified in CPC: C07K 2319/80.

The inventions are distinct, each from the other because of the following reasons:
Inventions 1 and Inventions 2 and 4 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the .
Inventions 1 and Inventions 3 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the invention 1 can be made by recombinant means not using identifying loci with higher diversity in contigs larger than 1kb in a database.
Inventions 2, Inventions 3 and Inventions 4 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions methods of Inventions 2, 3 and 4 each start with different substrates, utilize different steps and generate different products.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and/or the literature 
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.43.

Species Election
This application contains claims directed to the following patentably distinct species:
Species Group 1:  	Each SEQ ID NO: 98-1699 is a distinct species.

Species Group 2:   A)  The diversified molecule that is a protein,
B)  The diversified molecule that is a polynucleotide.

Species Group 3:  	Each of those sequence in Table 1 and DIV1 and DIV18 are a distinct species.

Species Group 4:   A)  The target molecule is a protein,
B)  The target molecule is a polynucleotide.



Applicants is required to elect a single species from each of Species Group 1, 2, 3 and 4.  Applicants is required to elect a species from each species group even if applicants amend or cancel claims that may be associated with the species groups.
The species are independent or distinct because each type of polymerase and each polymerase sequence is a structurally independent and distinct molecule.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each of the individual species represents an independent and distinct molecule that requires an independent and distinct search of various databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






rgh
3/28/2022


/Richard G Hutson/
Primary Examiner, Art Unit 1652